Title: Thomas Barclay to John Adams, 18 October 1784
From: Barclay, Thomas
To: Adams, John


        
          Dear Sir
          L’Orient 18th. October 1784—
        
        Inclosed is a letter which I received Yesterday under Cover from Mr. Dumas, I suppose the old Gentleman sent it to Me, as you are wholly Unknown in and about Paris— I hope the security of the Conveyance will make You amends for the Delay—
        I have purchased for Mrs. Adams some Hyson, and other Teas, which will be left at Pichinies at Passy Near the Barrier au Conferance, who keeps a Pension, It is Containd in a Box with other Teas for Doctor Franklin and Mr. Jefferson— The quality Not Very uncommon, but as good as any at this place, of the last Importation from China, and so reasonable in the price that I Dare Not Mention it. lest you shou’d think less of the Tea than it deserves—
        You were Extremely well off in getting the set of China which was Intended for Mr. Ridley for I do assure You, there is Not such a one for Sale in this Town— I intend to return to Paris, by way of Bordeaux. Can I do any thing for you there, do You want any wines, of Good Quality and at the Cheapest rate.
        I have a great mind to send you a Couple of hhds. of Obrion Claret at 500 livres Per hhd— I shall desire Mr. Darcel to Call on you for 1000 livres. which please to pay him on My acco.
        You will have the Goodness to present My Best wishes to Mrs. Adams and Miss Adams, and to beleiv Me My Dear Sir / Your Very Aff. / and Obedient Servant
        
          Thos Barclay
        
      